DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 14 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIYAMA et al. (U.S. Publication Number 2020/0211419) in view of Khachatryan (U.S. Patent Number 11,087,641).
Referring to claim 1, HIYAMA et al. discloses a training manikin having a front, a longitudinal axis, and a sagittal axis perpendicular to the longitudinal axis (Fig. 3), the training manikin comprising: a head portion having an oral aperture (Fig. 3); a simulated esophagus in communication with the oral aperture of the head portion, wherein the simulated esophagus is configured to receive a gastrointestinal tube (paragraph 0003, HIYAMA et al. does not disclose a reservoir configured to receive a liquid; a conduit in communication with the reservoir, wherein the conduit has an outlet end, wherein the outlet end of the conduit is positioned proximate to the oral aperture of the head portion; and a pump positioned between, and in communication with, the reservoir and the conduit, wherein the pump is configured to pump the liquid from the reservoir to the outlet end of the conduit, wherein the pump is configured to begin pumping upon a first condition.  However, Khachatryan teaches a reservoir configured to receive a liquid (claim 1); a conduit in communication with the reservoir, wherein the conduit has an outlet end, wherein the outlet end of the conduit is positioned proximate to the oral aperture of the head portion (claim 1); and a pump positioned between, and in communication with, the reservoir and the conduit, wherein the pump is configured to pump the liquid from the reservoir to the outlet end of the conduit, wherein the pump is configured to begin pumping upon a first condition (claim 1).  It would have been obvious at the time invention was filed to include a reservoir configured to receive a liquid; a conduit in communication with the reservoir, wherein the conduit has an outlet end, wherein the outlet end of the conduit is positioned proximate to the oral aperture of the head portion; and a pump positioned between, and in communication with, the reservoir and the conduit, wherein the pump is configured to pump the liquid from the reservoir to the outlet end of the conduit, wherein the pump is configured to begin pumping upon a first condition, as disclosed by Khachatryan, incorporated into HIYAMA et al. in order to pump the liquid form the reservoir to its needed destination.

Referring to claim 4, HIYAMA et al. discloses wherein the training manikin has a sagittal plane that includes the longitudinal axis and the sagittal axis, wherein the outlet end of the conduit is positioned at a side of the oral aperture that is offset from the sagittal plane (Fig. 3).
Referring to claim 5, Khachatryan teaches further comprising the liquid within the reservoir, wherein the liquid is simulated blood (column 5 lines 37-45).
Referring to claim 7, HIYAMA et al. discloses further comprising teeth disposed within the oral aperture of the head portion (Fig. 2).
Referring to claim 8, Khachatryan teaches further comprising a receiver, wherein the receiver is configured to receive a signal from a control module, wherein the first condition is a first user- initiated signal from the control module (Fig. 6).
Referring to claim 9, Khachatryan teaches wherein the pump is configured to terminate pumping upon a second condition (Fig. 6).
Referring to claim 10, Khachatryan teaches wherein the second condition is a second user-initiated signal from the control module (Fig. 6).

Referring to claim 16, HIYAMA et al. discloses wherein the simulated esophagus and the simulated larynx are both portions of a simulated airway, and wherein the simulated airway further comprises at least one bronchial tube (paragraphs 0003, 0011, 0042, 0061, 0145 & 0057).
Referring to claim 17, HIYAMA et al. discloses further comprising at least one simulated lung in communication with the at least one bronchial tube of the simulated airway (paragraphs 0003, 0011, 0042, 0061, 0145 & 0057).
Referring to claim 18, HIYAMA et al. discloses a training manikin having a front, a longitudinal axis, and a sagittal axis perpendicular to the longitudinal axis (Fig. 3), the training manikin comprising: a head portion having an oral aperture (Fig. 3); a simulated esophagus in communication with the oral aperture of the head portion, wherein the simulated esophagus is configured to receive a gastrointestinal tube (paragraph 0003, 0011, 0042, 0057, 0061 & 0145); a simulated larynx positioned between the simulated esophagus and the front of the manikin relative to the sagittal axis (paragraph 0169).  HIYAMA et al. does not disclose a control module;  a reservoir configured to receive a liquid; a conduit in communication with the reservoir, wherein the conduit has an outlet end, wherein the outlet end of the conduit is positioned proximate to the oral aperture of the head portion; and a pump positioned between, and in communication with, the reservoir and the conduit, wherein the pump is configured to pump the liquid from the reservoir to the outlet end of the conduit, wherein the pump is configured to begin pumping upon a first condition; and receiver, wherein the receiver is configured to receive a signal from the control module, wherein the first condition is a first user-initiated signal from the control module and wherein the second condition is a second user-initiated signal from the control module.  However, Khachatryan teaches a control module (Fig. 6); a reservoir configured to receive a liquid (claim 1); a conduit in communication with the reservoir, wherein the conduit has an outlet end, wherein the outlet end of the conduit is positioned proximate to the oral aperture of the head portion (claim 1); and a pump positioned between, and in communication with, the reservoir and the conduit, wherein the pump is configured to pump the liquid from the reservoir to the outlet end of the conduit, wherein the pump is configured to begin pumping upon a first condition (claim 1); and receiver, wherein the receiver is configured to receive a signal from the control module, wherein the first condition is a first user-initiated signal from the control module and wherein the second condition is a second user-initiated signal from the control module (Fig. 6).  It would have been obvious at the time invention was filed to include a reservoir configured to receive a liquid; a conduit in communication with the reservoir, wherein the conduit has an outlet end, wherein the outlet end of the conduit is positioned proximate to the oral aperture of the head portion; and a pump positioned between, and in communication with, the reservoir and the conduit, wherein the pump is configured to pump the liquid from the reservoir to the outlet end of the conduit, wherein the pump is configured to begin pumping upon a first condition; and receiver, wherein the receiver is configured to receive a signal from the control module, wherein the first condition is a first user-initiated signal from the control module and wherein the second 
Referring to claim 19, HIYAMA et al. discloses a training manikin having a front, a longitudinal axis, and a sagittal axis perpendicular to the longitudinal axis (Fig. 3), the training manikin comprising: a head portion having an oral aperture (Fig. 3); a simulated esophagus in communication with the oral aperture of the head portion, wherein the simulated esophagus is configured to receive a gastrointestinal tube (paragraph 0003, 0011, 0042, 0057, 0061 & 0145);a simulated larynx positioned between the simulated esophagus and the front of the manikin relative to the sagittal axis (paragraph 0169).  HIYAMA et al. does not disclose a reservoir configured to receive a liquid; a conduit in communication with the reservoir, wherein the conduit has an outlet end, wherein the outlet end of the conduit is positioned proximate to the oral aperture of the head portion; and a pump positioned between, and in communication with, the reservoir and the conduit, wherein the pump is configured to pump the liquid from the reservoir to the outlet end of the conduit, wherein the pump is configured to begin pumping upon a first condition; causing a pump to pump liquid from a reservoir to an outlet end of a conduit of a training manikin, the training manikin having a front, a longitudinal axis, and a sagittal axis perpendicular to the longitudinal axis.  However, Khachatryan teaches a reservoir configured to receive a liquid (claim 1); a conduit in communication with the reservoir, wherein the conduit has an outlet end, wherein the outlet end of the conduit is positioned proximate to the oral aperture of the head portion (claim 1); and a pump positioned between, and in communication with, the reservoir and the conduit, wherein 
Referring to claim 20, Khachatryan teaches further comprising: causing the pump to cease pumping liquid from the reservoir (claim 1).
Claims 2 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIYAMA et al./Khachatryan.
Referring to claim 2, HIYAMA et al./Khachatryan discloses the training manikin of claim 1.  HIYAMA et al./Khachatryan does not disclose further comprising a mesh disposed at the outlet end of the conduit.  However, Khachatryan teaches material disposed at the outlet end of the conduit (column 4 lines 26-30).  The specification does not provide an 
Referring to claim 6, HIYAMA et al./Khachatryan discloses the training manikin of claim 1.  HIYAMA et al./Khachatryan does not disclose further comprising a mesh disposed at the outlet end of the conduit.  However, Khachatryan teaches wherein the pump has a flow (column 5 line 45).  The specification does not provide an advantage or purpose of having wherein the pump has a flow rating of at least 250 gallons per minute and a minimum power of at least 0.75 horsepower; therefore, the prior art teaches the claimed language.
Claims 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIYAMA et al./Khachatryan and further in view of Ingenito et al. (U.S. Patent Number 4,932,879).
Referring to claim 11, HIYAMA et al./Khachatryan discloses the training manikin of claim 1.  HIYAMA et al./Khachatryan does not disclose wherein the receiver is a wireless receiver.  However, Eggert et al. teaches wherein the receiver is a wireless receiver (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the receiver is a wireless receiver, as disclosed by Ingenito et al., incorporated into HIYAMA et al./Khachatryan in order simulating a carotid pulse and shallow breathing can be activated by remote control.
Referring to claim 12, HIYAMA et al./Khachatryan discloses the training manikin of claim 8.  HIYAMA et al./Khachatryan does not disclose wherein the receiver is a wired .
Claims 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIYAMA et al./Khachatryan and further in view of Eggert et al. (U.S. Patent Number 5,853,292).
Referring to claim 13, HIYAMA et al./Khachatryan discloses the training manikin of claim 1.  HIYAMA et al./Khachatryan does not disclose wherein at least a portion of the manikin 1s repurposed from a CPR training manikin.  However, Eggert et al. teaches wherein at least a portion of the manikin repurposed from a CPR training manikin (Figs. 10-12).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein at least a portion of the manikin 1s repurposed from a CPR training manikin, as disclosed by Eggert et al., incorporated into HIYAMA et al./Khachatryan in order to perform CPR training.
Referring to claim 15, HIYAMA et al./Khachatryan discloses the training manikin of claim 14.  HIYAMA et al./Khachatryan does not disclose further comprising at least one arm that is attached to the torso, wherein the at least one arm is configured to receive an IV.  However, Eggert et al. teaches further comprising at least one arm that is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715